Taylob, J.
(dissenting). I dissent and vote to reverse the judgment and to grant a new trial upon the ground that as to the issue of contributory negligence the verdict is against the weight of the evidence.
*452Hagarty and Lewis, JJ., concur with Close, P. J.; Adel, J., dissents and votes to reverse the judgment and to dismiss the complaint, with memorandum; Taylor, . J., dissents and votes to reverse the judgment and to grant a new trial on the ground that as to the issue of, contributory negligence the verdict is against the weight of the evidence, with memorandum.
Judgment affirmed, with costs.